 



Exhibit 10.5

Schedule of Non-Employee Directors’ Annual Compensation

                      December 31, 2004       Maximum Award       Cash     Stock
  Basis of Compensation   AMOUNT     Option  
Meeting Attendance
  $ —       4,500  
Regulatory Ratings
  $ —       1,500  
Financial Performance
  $ —       1,500  

Evaluation and awards are made in the first quarter of each year for performance
in the preceding year upon receipt of the Audited Financial Statements for the
year being evaluated. Options are issued under the 1999 Stock Option Plan as
approved by the shareholders November 26, 1999.

 